Citation Nr: 0017716	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1985.  This appeal arises from a February 1997 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  That rating decision, in 
part, denied the veteran's claim for service connection for 
residuals of left knee injury.

In December 1999, the Board of Veterans' Appeals (Board) 
found the claim for service connection for residuals of left 
knee injury well-grounded, and remanded the issue for 
additional development.  Subsequently, a March 2000 rating 
action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The most recent VA clinical examination, along with X-ray 
studies, found no chronic left knee disorder.


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The service medical records indicate that the veteran was 
seen with a large lump on the left medial aspect of the knee 
in September 1978.  The assessment was possible hematoma, 
inflamed.  He was advised to apply heat, elevate and rest the 
knee.  There were no other complaints regarding his left knee 
shown in the service medical records, and his separation 
examination in October 1985 was completely negative regarding 
any history, diagnosis or complaint of a left knee problem.  

A May 1990 quadrennial examination conducted during his 
reserve duty showed a complaint of occasional pain and 
stiffness in the knee and a diagnosis of arthritis.  It is 
unclear whether this assessment referred to the right or left 
knee, and it is unclear on what basis the notation of 
arthritis was made.

A VA examination was conducted in December 1996.  The veteran 
reported pain in his left knee, which had been present for 
years.  He stated that it occasionally swelled, and seemed to 
be worse when the weather changed.  The veteran reported that 
he had been told he had arthritis, and that he used non-
steroidal anti-inflammatory drugs on an as needed basis.  On 
examination, there was no swelling, effusion or evidence of 
synovial thickening.  There was mild retropatellar 
crepitation.  The veteran had full extension and 140 degrees 
of flexion.  He was tender over the posterolateral corner of 
the knee at the joint line.  There was a recurring pop with 
flexion and extension, felt posterolaterally.  There was 
minimal retropatellar crepitation.  Ligaments were stable to 
varus and valgus stress in extension and 30 degrees of 
flexion.  Anterior and posterior drawer tests were negative. 
The impression was probable degenerative tear, posterior 
horn, lateral meniscus, left knee; chondromalacia, left 
patella; minimal osteoarthritis, left knee.  The veteran was 
then sent for X-ray studies, which showed minimal narrowing 
of the femoral tibial joint space medially.  No fractures or 
dislocations were seen.  

A November 1998 private treatment note from William Porter, 
M.D., identified as an orthopedic surgeon, reads as follows:

Patient presents with pain in his 
left knee. He is here because he got 
out of the military and feels like 
his knee is bad today because he was 
in the military. The arthritis in 
his knee is from a service related 
injury.  He went to the VA. They x-
rayed his knee and told him he had a 
little arthritis in it.  He does 
have a history of having injured 
this knee in 1978. I looked at his 
service medical records . . . I 
think what he needs is a MRI to see 
exactly what's wrong with him.  I 
can't tell one way or the other 
whether or not his service related 
injury is the cause of his problems 
today.  I think the MRI would be 
helpful as far as getting some 
insight into the problem. He is 
going to see if he can get it 
scheduled through the VA.

In order to clarify the questions raised by Dr. Porter's 
statement, the Board remanded the case for a VA examination 
and for the RO to obtain the results of any MRI that was 
conducted.  That examination was conducted in March 2000.  
The veteran reported intermittent aching pain in the left 
knee, worse with wet weather or after excessive walking.  On 
examination, the veteran was described as overweight, with a 
normal gait.  The left knee demonstrated three degrees of 
hyperextension and 140 degrees of flexion.  There was no 
swelling, effusion, quadriceps atrophy, patella instability 
or retropatellar crepitation.  The collateral ligaments were 
stable to varus and valgus stress in extension and at 30 
degrees of flexion.  Anterior and posterior drawer and 
Lachman's tests were negative.  There was slight tenderness 
over the medial joint line.  X-rays showed no narrowing of 
the articular cartilage, osteophyte formation, loose bodies, 
fractures, or dislocations.  The examiner stated that "on 
physical and X-ray examination I can find no objective 
evidence of organic pathology to explain his symptoms." It 
does not appear that the MRI mentioned by the private 
physician was ever conducted.

In reviewing the objective evidence of record, the Board 
notes that there is only an acute left knee injury shown in 
service in 1978, which apparently resolved well before 
service separation in 1985.  

The diagnoses of arthritis made in 1990 and 1996 are not 
supported by the consistently negative X-ray findings of 
record, and are outweighed by the more recent and better 
supported March 2000 VA examination report, which included X-
ray studies and which concluded that there was "no objective 
evidence of organic pathology" of the left knee. 

The preponderance of the evidence does not show that the 
veteran currently has an ascertainable disorder accounting 
for his complaints of left knee pain.  His complaints are 
symptoms only and do not constitute a diagnosed medical 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In view of the above, the Board concludes that service 
connection for a chronic left knee disorder must be denied.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

